PER CURIAM.
On conviction upon an indictment which in three counts charged him with transporting in interstate commerce on three separate occasions the same girl, from and to the same points, for the purpose of engaging her in prostitution, the appellant was sentenced generally to ten years imprisonment. A motion to set the sentence aside as exceeding the limit of five years for the offense was denied, and this appeal taken. The prostitution was at a soldiers’ training camp.
Each trip was a separate offense, and could be separately punished. Three maximum sentences would have aggregated fifteen years. A single sentence for a term within the aggregate is not illegal, though perhaps not in the most desirable form. Such sentences have often been upheld both on habeas corpus and direct appeal. Blake v. Moyer, 5 Cir., 208 F. 678; Myers v. Morgan, 8 Cir., 224 F. 413; Flynn v. United States, 8 Cir., 57 F.2d 1044; Warden v. De Londi, 10 Cir., 62 F.2d 981; Ross v. Hudspeth, 10 Cir., 108 F.2d 628; McKee v. Johnston, Warden, 9 Cir., 109 F.2d 273.
Affirmed.